Citation Nr: 1715152	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-14 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a pulled shoulder muscle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1989 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the course of the appeal, the Veteran moved to Oklahoma and jurisdiction was transferred to the RO in Muskogee, Oklahoma.

In November 2014, the Board remanded for additional development, in part to address new and material evidence submitted by the Veteran.  The new and material evidence was deemed sufficient to reopen the claim of entitlement to service connection for a pulled shoulder muscle strain.

In November 2014, the Board also instructed the RO to issue a statement of the case with regard to the Veteran's claim of entitlement to service connection for sleep apnea.  This was accomplished in June 2016, and the Veteran filed a timely substantive appeal in August 2016.  However, that matter has not yet been certified to the Board for appeal, and it is clear that the RO is still addressing this claim.  Therefore, it is not within the Board's jurisdiction at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a pulled shoulder muscle strain.

Pursuant to the Board's November 2014 remand, the AOJ was asked to obtain VA treatment records, private records from Dr. R.M., Stonewall Jackson Hospital, OU Mid-Del Family Practice Medical Clinic, and Valley View Hospital, as well as any other records, not already of record, that were relevant to the Veteran's claims. 

The AOJ sent the Veteran a letter and attached VA Form 21-4142, "Authorization and Consent to Release Information" in August 2015.  The Veteran's signed form was received in July 2016, and pursuant to the Board's directive, the AOJ contacted each medical establishment listed.  However, it is not clear whether the information that is assumed to be from Dr. R.M. is a complete record.  In the Veteran's April 2010 NOD, he stated that in 1997 and 2007, he sought treatment for his muscle strains at Valley View Hospital and with Dr. R.M.  See Notice of Disagreement, uploaded April 1, 2010 for full name.  The Veteran indicated that he attached records from Dr. R.M. in support of his statement.  However, the only document included was a one page chart from February to March of an unknown year, in which the name of the treating professional was not listed, but appeared to indicate that an x-ray and physical examination were conducted and "hypo seg, M/S taut, and posture were checked."  In April 2016, records from Valley View Hospital and "unknown" were received.  The file from "unknown" is the same one page document as the attached medical record from the Veteran's April 2010 NOD.  Clarification is needed on whether this one page medical record is from Dr. R.M. and, whether this is a complete file of the Veteran's treatment from Dr. R.M.  Additionally, in July 2016, Carilion Stonewall Jackson Hospital responded stating it could not release any information to VA because the consent form did not include the Veteran's social security number (SSN) or date of birth (DOB).  The hospital needed this information to identify that the Veteran was a patient with them, and to locate the Veteran's patient file.  There is no indication that the AOJ attempted to have the Veteran file an additional Form 21-4142 with his DOB or SSN included, or submit this information to Carilion Stonewall Jackson Hospital on behalf of the Veteran, although in possession of this information.  Therefore, on remand, the AOJ must obtain all outstanding treatment records and any new records regarding the Veteran's claim.  38 C.F.R. § 3.159(c)(1), (2) (2016); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

Third, the Veteran was afforded a VA examination in April 2012, in connection with his pulled shoulder muscle claim.  The examiner noted that the Veteran did not have a current injury or was ever diagnosed with a muscle injury.  He noted that the Veteran injured his left trapezius in 1992 while weight lifting and the condition resolved.  He noted that the Veteran still had occasional pain in his left trapezius, although the shoulder joint was not involved.  The Veteran was noted as asymptomatic.  Muscle strength testing revealed normal strength for all tested fields.  No further medical opinion was provided.  The most recent reference to a pulled shoulder muscle was in June 2013 when the Veteran called a nurse for a mild muscle relaxant prescription due to his neck and shoulder pain.  Other service treatment records (STRs) and private physician records are not consistent in regards to a current disability, as some are silent to the injury and others notate the Veteran has pain potentially related to a pulled shoulder muscle strain.

Pursuant to the Board's directive, the AOJ was to seek an addendum opinion/examination on etiology if, based on the claim development, evidence became of record of a diagnosis of current shoulder muscle strain.  Specifically, if a diagnosis was shown, the examiner was asked to opine whether it was at least as likely as not that the current muscle strain was related to the documented in-service weightlifting injury.  Although the April 2012 examiner noted that the Veteran was asymptomatic, the Veteran may still meet the service connection requirements of a "current disability" if there is evidence of a disability at the time the Veteran filed his claim or during the pendency of the claim, even if the disability resolved prior to the VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  It is not clear whether the Veteran has a current diagnosis, nor is there any medical opinion on the claim's etiology.  No VA examination was scheduled.  As such, upon collection of all relevant medical records, the AOJ should contact the Veteran and provide him with the opportunity to schedule a VA examination to determine whether there is a current diagnosis, and if so, what its etiology is.

Finally, since the electronic claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  Bell, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran that are not already of record.

2.  Contact the Veteran and request that he provide or authorize the release of records (including any x-ray reports) from: (1) Dr. R.M, with any submitted documents signed by Dr. R.M. to ensure the record is complete, and that the treating physician was Dr. R.M.; (2) Carilion Stonewall Jackson Hospital, and that he include his SSN or DOB on the authorization form for that medical institution; and (3) Additionally, that he provide or authorize the release of any other records that are relevant to his claim.

3.  Then, obtain an addendum opinion to discuss a current diagnosis and if one exists, its etiology.  The Veteran's claims file should be made available for review.

The examiner should clearly identify any pulled shoulder muscle present or present at any point pertinent to the September 2009 claim, (even if now asymptomatic or resolved).

Then, with respect to the pulled shoulder muscle, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability began in or is related to active service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the Veteran's lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.
 
A rationale is requested for any opinion given.

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109(b), 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




